           Case 1:20-cv-09270-SLC Document 12 Filed 04/12/21 Page 1 of 1

                                                                     USDC-SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                         DOC#:
SOUTHERN DISTRICT OF NEW YORK                                        DATE FILED: 4/12/2021

 BIENVENIDO J. POLANCO,
                                                                     20-CV-9270 (RA)
                                 Plaintiff,
                                                                          ORDER
                          v.

 COMMISSIONER OF SOCIAL SECURITY,

                                 Defendant.

RONNIE ABRAMS, United States District Judge:

         On April 24, 2021, the Court ordered the parties to discuss whether they are willing to

consent to conducting all further proceeding before Magistrate Judge Cave. The parties were

directed to file a response to that Order by no later than April 7, 2021. The Court has not since

heard from the parties.

         By no later than April 19, 2021, the parties shall either submit to the Orders & Judgments

Clerk at judgments@nysd.uscourts.gov a fully executed Notice, Consent, and Reference of a Civil

Action to a Magistrate Judge form. or advise the Court that the parties do not consent to conducting

proceedings before Judge Cave.



SO ORDERED.
Dated:      April 12, 2021
            New York, New York

                                                    Ronnie Abrams
                                                    United States District Judge
